F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         FEB 19 2004
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    HERMON STATEN,

               Plaintiff-Appellant,

    v.                                                 No. 02-3425
                                                (D.C. No. 02-CV-4082-JAR)
    MIDWEST CONSTRUCTION                                 (D. Kan.)
    COMPANY; PAYLESS
    SHOESOURCE, INC.;
    STORMONT-VAIL INC.;
    STORMONT-VAIL HEALTH CARE,
    INC.,

               Defendants-Appellees,

         and

    CLARKSON CONSTRUCTION
    COMPANY, INC.,

               Defendant.


                            ORDER AND JUDGMENT          *




Before SEYMOUR , BRISCOE , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff-appellant Hermon Staten appeals pro se the dismissal of his

discrimination and harassment claims against his former employers (defendants

Midwest Construction Company and Payless ShoeSource, Inc.) and against

medical providers (defendants Stormont-Vail Inc. and Stormont-Vail HealthCare,

Inc.), under Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e to 2000e-17,

and the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213.

We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.   1




1
       In the preliminary stages of this appeal, the record revealed that claims
against another employer, Clarkson Construction Co., were dismissed without
prejudice for Mr. Staten’s failure to effectuate service within 120 days, pursuant
to Fed. R. Civ. P. 4(m). Mr. Staten was free to re-file his claims against
Clarkson. Thus, the district court’s dismissal with prejudice of claims against the
remaining defendants was not a final order as to all parties and was not
appealable. See Heimann v. Snead , 133 F.3d 767, 769 (10th Cir. 1998) (where
a plaintiff is free to re-file voluntarily-dismissed claims, a district court’s order
dismissing her other claims is not final for the purposes of 28 U.S.C. § 1291);
Amazon, Inc. v. Dirt Camp, Inc ., 273 F.3d 1271, 1275 (10th Cir. 2001) (stating
that a dismissal without prejudice is usually not an appealable decision, unless
“the dismissal finally disposes of the case so that it is not subject to further
proceedings in federal court”). We issued a show cause order directing Mr.
Staten to secure from the district court an order granting certification under Fed.
R. Civ. P. 54(b). The district court subsequently granted Mr. Staten’s request.

                                                                       (continued...)

                                          -2-
       Mr. Staten alleges that the employer-defendants treated him unfairly and

forced him to undergo an MRI or CT scan, performed by Stormont-Vail

HealthCare, Inc. During the unwanted medical procedure, metal particles were

allegedly embedded in his brain, resulting in further harassment and loss of

privacy. The district court dismissed Mr. Staten’s federal employment claims

for failure to exhaust administrative remedies by filing a charge with the Equal

Employment Opportunity Commission (EEOC).            See Simms v. Okla. ex rel. Dep’t

of Mental Health & Substance Abuse Servs       ., 165 F.3d 1321, 1326 (10th Cir. 1999)

(stating the general requirement that a claimant must exhaust his administrative

remedies before pursuing a Title VII claim in federal court);    McBride v. CITGO

Petroleum Corp ., 281 F.3d 1099, 1105 (10th Cir. 2002) (discussing the parallel

requirement under the ADA). Mr. Staten’s state claims of harassment and

medical malpractice were dismissed for failure to show diversity of citizenship.

See 28 U.S.C. § 1332 (requiring diversity of citizenship among parties).

       We review the district court’s dismissal of Mr. Staten’s claims de novo,

Sutton v. Utah State Sch. for Deaf & Blind     , 173 F.3d 1226, 1236 (10th Cir. 1999),


1
 (...continued)
       Because the identity of the appropriate Stormont-Vail party or parties was
unclear from the record, we also ordered plaintiff to obtain a clarifying ruling
while the matter was before the district court on the Rule 54(b) issue. The district
court made it clear that both Stormont-Vail Inc. and Stormont-Vail HealthCare,
Inc. were defendants in the case and that its dismissal on the merits applied to
both entities.

                                             -3-
construing his pro se filings liberally,   see Haines v. Kerner , 404 U.S. 519, 520-21

(1972). After carefully reviewing the record on appeal, we AFFIRM the district

court’s dismissal for substantially the reasons stated in its Order of November 4,

2002. Defendant Clarkson Construction Company’s motion to dismiss is

DENIED as moot. Mr. Staten’s motion to correct caption is GRANTED; all his

other motions are DENIED. The mandate shall issue forthwith.


                                                        Entered for the Court



                                                        Stephanie K. Seymour
                                                        Circuit Judge




                                             -4-